Citation Nr: 0216464	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  95-33 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gum disease for 
compensation purposes. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with depression prior to 
December 22, 1995.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
with depression from December 22, 1995.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, service 
connection was granted for PTSD, and a zero percent rating 
was assigned, effective December 20, 1993.  Also, service 
connection was denied for gum disease.  In a September 1995 
rating decision, a 10 percent evaluation was granted for 
PTSD, effective December 20, 1993.  A 30 percent disability 
rating was granted effective December 20, 1993, in a May 1996 
rating decision.  In a November 1998 rating decision, a 50 
percent evaluation was assigned, effective December 20, 1993.

In January 2000, the Board remanded those claims for further 
development, to include adjudication of service connection 
for a depressive disorder.  In a September 2000 supplemental 
statement of the case, a 70 percent disability rating for 
PTSD with depression was granted, effective December 25, 
1995.  Therefore, the issues now before the Board are as 
stated on the title page.

In a statement submitted with his notice of disagreement, 
received in May 1995, the veteran raised the issue of service 
connection for gum disease for treatment purposes.  38 C.F.R. 
§ 17.161 provides that under Class IV, those whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to a 100 percent disability 
rating by reason of individual unemployability, which the 
veteran is currently receiving, may be authorized to receive 
any needed dental treatment.  This matter is referred to the 
RO for appropriate action.


REMAND

In September 2000, the RO issued the latest supplemental 
statement of the case.  The veteran underwent a VA mental 
disorders examination in September 2001.  However, the RO did 
not issue another supplemental statement of the case.  When 
additional pertinent evidence is received after the latest 
supplemental statement of the case, another supplemental 
statement of the case must be issued.  See 38 C.F.R. § 19.31 
(2002).  

Inasmuch as the case must be remanded for a supplemental 
statement of the case, the RO will be asked to accomplish 
additional necessary development.  In that regard the RO has 
not obtained the complete records from the Loma Linda, 
California, VA Medical Center or the Riverside Vet Center.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also, 
another psychiatric examination is now necessary.  With 
regard to the claim of service connection for gum disease, 
the RO should consider 38 C.F.R. § 3.381 (2002), C.F.R. § 
4.149 (1998), and VAOPGCPREC 5-97 (Jan. 22, 1997).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any psychiatric symptoms or gum disease 
since February 2000.  The RO should then 
obtain any medical records not currently 
on file, specifically to include all 
records from R.W. Percy, D.D.S.; records 
from the Loma Linda, California, VA 
Medical Center from March 1996 to May 
1997, October 1997 to August 1999, and 
from January 2000 to the present; records 
from the Riverside Vet Center from May 
1994 to the present; and any identified 
records from the San Bernardino Vet 
Center.  If records are not obtained, the 
veteran should be given the notice 
required under the VCAA.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and manifestations of PTSD 
and major depressive disorder.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
Any indicated tests and studies, 
including psychological studies (if 
deemed warranted by the psychiatrist), 
should be conducted. 

The examiner should give a detailed 
account of all psychiatric manifestations 
and should specifically note which 
symptoms are associated with PTSD and 
major depressive disorder and which are 
attributed to any other psychiatric 
disorders, such as alcohol abuse or 
dependence.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD and major depressive 
disorder affect the veteran's 
occupational and social functioning.  
Specifically, without consideration of 
factors such as age or other 
disabilities, the examiner should render 
an opinion on whether PTSD and major 
depressive disorder result in the veteran 
being unable to obtain or retain 
employment.

Finally, a multi-axial assessment should 
be conducted.  The examiner should 
provide a discussion of Axis IV 
(psychosocial and environmental problems) 
and give a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned 
as stated in DSM-IV.  If there are 
diagnoses other than PTSD and a 
depressive-type disorder, the examiner 
should, if possible, indicate what the 
GAF score would be based only on PTSD and 
major depressive disorder.  The rationale 
for all conclusions should be provided.

5.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.

6.  The RO should readjudicate the claim 
of service connection for gum disease for 
compensation purposes with consideration 
of 38 C.F.R. § 3.381 (2001), C.F.R. § 
4.149 (1998), and VAOPGCPREC 5-97 (Jan. 
22, 1997), as applicable.  The RO should 
also readjudicate the issues of 
entitlement to a rating in excess of 50 
percent for PTSD with depression prior to 
December 22, 1995, and for a rating in 
excess of 70 percent for PTSD with 
depression from December 22, 1995, with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996; Fenderson v. West, 
12 Vet. App. 119 (1999); and 38 C.F.R. 
§ 3.321, as applicable.  If any benefit 
for which an appeal has been perfected 
remains denied, the appellant and the 
representative should be provided a 
supplemental statement of the case (SSOC) 
that addresses all issues remaining on 
appeal.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


